375 So. 2d 1197 (1979)
Joseph SCIORTINO, Jr.
v.
LEVITZ FURNITURE COMPANY et al.
No. 11021.
Court of Appeal of Louisiana, Fourth Circuit.
October 23, 1979.

ORDER
On our staff's questioning the appealability of a preliminary judgment for workmen's compensation against a nonanswering employer, La.R.S. 23:1316, we hold, with Braddy v. Triangle Timber, Inc., La.App. 1 Cir. 1977, 345 So. 2d 1252, (notwithstanding Vizina v. Industrial Indem. Co., La.App. 3 Cir. 1979, 374 So. 2d 753) that R.S. 23:1351's appealability of "any judgment" under the workmen's compensation statute includes appealability of a preliminary judgment under R.S. 23:1316.
We also note, however, that this suspensive appeal on the preliminary judgment is delaying for naught the ultimate adjudication of plaintiff's claim.
We remand the original record to the trial court for action on defendant's motion to fix for trial (filed six days after the preliminary judgment) so that the merits may be disposed of in due course, while we retain this appeal with all of its questions as to the propriety of the preliminary judgment.